Exhibit 10.1

EXECUTION VERSION

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of June 2, 2016, is entered
into by and among Talen Energy Corporation, a Delaware corporation (the
“Company”), Raven Power Holdings LLC, C/R Energy Jade, LLC and Sapphire Power
Holdings LLC, each a Delaware limited liability company (each a “Holder” and
collectively, the “Holders”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement (as defined below).

RECITALS

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company has entered into an Agreement and Plan of Merger (as may be amended from
time to time in accordance with its terms, the “Merger Agreement”) with RPH
Parent LLC, CRJ Parent LLC and SPH Parent LLC, each a Delaware limited liability
company (collectively, “Parent”), and RJS Merger Sub Inc., a Delaware
corporation and a wholly owned Subsidiary of Parent (“Merger Sub”), dated as of
the date hereof, pursuant to which, upon the terms and subject to the conditions
set forth therein, Merger Sub will merge with and into the Company, with the
Company as the surviving corporation;

WHEREAS, the Holders, collectively, beneficially own 44,974,658 shares of
Company Common Stock as of the date hereof (collectively, together with any
shares of Company Common Stock subsequently acquired, the “Subject Shares”);

WHEREAS, as a condition to the willingness of the Company to enter into the
Merger Agreement and as an inducement and in consideration therefor, the Company
has required that the Holders agree, and the Holders have agreed, to enter into
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
covenants and agreements contained in this Agreement, the parties intending to
be legally bound, hereby agree as follows:

ARTICLE I

VOTING

Section 1.1 Agreement to Vote. Each Holder hereby agrees that:

(a) at any meeting of stockholders of the Company (or any adjournment or
postponement thereof) or in any other circumstance upon which a vote, consent or
other approval (including a written consent) with respect to the Merger
Agreement, the Merger or any other transaction contemplated by the Merger
Agreement is sought, such Holder shall vote or execute consents with respect to
(or cause to be voted or consents to be executed with respect to) all Subject
Shares beneficially owned by such Holder as of the applicable record date in
favor of the adoption and approval of the Merger Agreement, the Merger and any
other transaction contemplated by the Merger Agreement.



--------------------------------------------------------------------------------

(b) such Holder shall vote or execute consents with respect to (or cause to be
voted or consents to be executed with respect to) all Subject Shares
beneficially owned by such Holder as of the applicable record date against each
of the following matters at any meeting of stockholders of the Company (or any
adjournment or postponement thereof), or in any other circumstance upon which a
vote, consent or other approval (including a written consent) with respect to
any of the following matters is sought: any action or agreement that is not
recommended by the Company Board and that would reasonably be expected to
(A) result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Merger Agreement, (B) result in
any of the conditions to the consummation of the Merger under the Merger
Agreement not being fulfilled or (C) materially impede, frustrate, interfere
with, delay or postpone the Merger and the other transactions contemplated by
the Merger Agreement.

Section 1.2 Further Assurances. Each Holder shall, from time to time, execute
and deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as the Company may reasonably request
to the extent necessary to effectively carry out the transactions contemplated
by this Agreement.

Section 1.3 Transfers. Each Holder agrees that until the termination of this
Agreement, such Holder shall not, except as contemplated by this Section 1.3,
sell, transfer, pledge, assign, encumber, hypothecate or otherwise dispose of
(including by gift) (collectively, “Transfer”), or enter into any Contract or
option or other arrangement (including any profit sharing arrangement) with
respect to the Transfer of, any Subject Shares to any Person other than pursuant
to the Merger. Notwithstanding the foregoing, the Holders may Transfer, subject
to the terms of the Stockholders Agreement, any Subject Shares to any other
Holder or to any of their respective Affiliates, Parent or Merger Sub; provided
that the effectiveness of any such Transfers shall be conditioned on the
transferee agreeing in writing to be bound by the provisions of this Agreement
and the Stockholder Agreement in a form reasonably satisfactory to the Company;
provided, further, notwithstanding such Transfer, the transferor shall remain
liable hereunder as though still a party hereto.

Section 1.4 Voting Arrangements. Except for this Agreement and the Stockholders
Agreement, each Holder shall not enter into any voting arrangement, whether by
proxy, voting agreement or otherwise, with respect to its Subject Shares (other
than solely among the Affiliates who are bound to this Agreement with respect to
the applicable Subject Shares) and shall not commit or agree to take any of the
foregoing actions.

Section 1.5 Representations of Each Holder. Each Holder hereby represents and
warrants to the Company, severally and not jointly, with respect to such Holder
and such Holder’s ownership of the Subject Shares as follows:

(a) Authority. Such Holder is a limited liability company duly organized,
validly existing and in good standing under the Laws of Delaware and has all
requisite limited liability company power and authority necessary to execute and
deliver this Agreement, to comply with and perform its respective obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by such Holder or its compliance with and
performance of this Agreement, and the consummation by such Holder of the
transactions contemplated hereby, has been duly authorized and approved by all
necessary action by such Holder (including by the board of directors or
applicable corporate

 

-2-



--------------------------------------------------------------------------------

bodies), and no other limited liability company action on the part of such
Holder is necessary to authorize the execution and delivery of and performance
by such Holder under this Agreement. This Agreement has been duly executed and
delivered by such Holder and, assuming due authorization, execution and delivery
hereof by the Company, constitutes a legal, valid and binding obligation of such
Holder, enforceable against it in accordance with its terms, except that such
enforceability may be subject to a Bankruptcy and Equity Exception. Other than
as provided in the Merger Agreement with respect to the Transactions and any
filings by such Holder with the SEC, the execution, delivery and performance by
such Holder of this Agreement does not require any consent of or Permit from any
Governmental Authority, other than any consent or Permit the failure of which to
make or obtain would not, individually or in the aggregate, be reasonably
expected to prevent or materially delay the consummation of the Merger or such
Holder’s ability to observe or perform its obligations hereunder.

(b) Noncontravention. Neither the execution and delivery of this Agreement by
such Holder nor the consummation by such Holder of the transactions contemplated
hereby, nor the performance of or compliance with any of the terms or provisions
hereof by such Holder, will conflict with, result in a breach of, constitute a
default (with or without notice or lapse of time or both) under or violate
(i) any provision of any Contract, Permit, Order or Law applicable to such
Holder or (ii) conflict with or violate any provision of the certificate of
formation and operating agreement of such Holder, in the case of clause
(i) except as would not, individually or in the aggregate, be reasonably
expected to prevent or materially delay the consummation of the Merger or such
Holder’s ability to observe or perform its obligations hereunder.

(c) The Subject Shares. As of the date of this Agreement, such Holder owns
beneficially and of record the Subject Shares set forth opposite such Holder’s
name on Schedule I hereto, free and clear of any and all Liens and free of any
restriction on the right to vote, sell or otherwise dispose of such Subject
Shares, other than any of the foregoing that would not prevent or materially
delay such Holder’s ability to perform or comply with its obligations hereunder.
As of the date of this Agreement, such Holder does not own, of record or
beneficially, any shares of capital stock of the Company other than the Subject
Shares set forth opposite such Holder’s name on Schedule I hereto (except that
such Holder may be deemed to beneficially own Subject Shares owned by other
Holders). Such Holder has, or will have at the time of the applicable meeting of
stockholders of the Company, the right to vote or direct the vote of its Subject
Shares and none of such Subject Shares is subject to any Contracts with respect
to the voting thereof that would prevent or materially delay such Holder’s
ability to perform its obligations hereunder. There are no Contracts of any
kind, contingent or otherwise, obligating such Holder to Transfer, or cause to
be Transferred, any of the Subject Shares set forth opposite such Holder’s name
on Schedule I hereto (other than a Transfer from one Holder to another Holder)
and no Person has any contractual or other right or obligation to purchase or
otherwise acquire any of such Subject Shares.

(d) Reliance by the Company. Such Holder understands and acknowledges that the
Company is entering into the Merger Agreement in reliance upon such Holder’s
execution and delivery of this Agreement.

(e) Legal Proceedings. As of the date of this Agreement, there are no
Proceedings pending or, to the knowledge of such Holder, threatened against such
Holder that questions the validity of this Agreement or any action taken or to
be taken by such Holder in connection with this Agreement.

 

-3-



--------------------------------------------------------------------------------

(f) Finders Fees. Except for Goldman, Sachs & Co. and RBC Capital Markets, no
broker, investment bank, financial advisor or other Person is entitled to any
broker’s, finder’s, financial adviser’s or similar fee or commission in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of such Holder.

Section 1.6 Representations and Warranties of the Company. The Company
represents and warrants to the Holders as follows: (i) the Company is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the State of Delaware and has all necessary corporate power and
authority to execute and deliver this Agreement and to comply with and perform
its obligations hereunder and to consummate the transactions contemplated
hereby; (ii) the execution and delivery of this Agreement by the Company and the
consummation of the transactions contemplated hereby, have been duly authorized
and approved by the Company Board, and no other corporate action on the part of
the Company is necessary to authorize the execution and delivery of and
performance by the Company under this Agreement and the consummation by it of
the transactions contemplated hereby; (iii) this Agreement has been duly
executed and delivered by the Company and, assuming due authorization, execution
and delivery hereof by the other parties hereto, constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except that such enforceability may be subject to a Bankruptcy
and Equity Exception; (iv) other than as provided in the Merger Agreement with
respect to the Transactions and any filings by the Company with the SEC, the
execution, delivery and performance by the Company of this Agreement does not
require any consent of or Permit from any Governmental Authority, other than any
consent or Permit the failure of which to make or obtain would not, individually
or in the aggregate, be reasonably expected to prevent or materially delay the
consummation of the Merger or the Company’s ability to observe or perform its
obligations hereunder; and (v) other than as provided in the Merger Agreement,
neither the execution and delivery of this Agreement by the Company nor the
consummation by the Company of the transactions contemplated hereby, nor the
performance of or compliance with any of the terms or provisions hereof by the
Company, will conflict with, result in a breach of, constitute a default (with
or without notice or lapse of time or both) under or violate any provision of
any Contract, Permit, Order or Law applicable to the Company or any of its
Subsidiaries or conflict with or violate any provision of the certificate of
incorporation and bylaws of the Company, in each case except as would not,
individually or in the aggregate, be reasonably expected to prevent or delay the
consummation of the Merger or the Company’s ability to observe or perform its
obligations hereunder.

Section 1.7 Additional Acknowledgements. Each of the Company and each Holder
expressly acknowledges and agrees that (a) Section 4.12 (with respect to each
Holder rather than Parent and Merger Sub) and Section 3.23 of the Merger
Agreement are incorporated by reference herein, mutatis mutandis and (b) each
Holder is entering into this Agreement solely in such Holder’s capacity as the
record holder or beneficial owner of Subject Shares and in no other capacity
whatsoever.

 

-4-



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

Section 2.1 Notices. All notices, requests, claims, demands and other
communications under this Agreement to any party hereunder shall be in writing
and shall be deemed given if delivered personally, facsimiled (which is
confirmed), sent by overnight courier (providing proof of delivery), sent by
registered or certified mail (postage prepaid, return receipt requested) or sent
by electronic mail to the respective parties at the following addresses:

if to the Holders, to:

Riverstone Holdings LLC

712 Fifth Avenue, 36th Floor

New York, New York 10019

Attention:             General Counsel

Facsimile:            (212) 271-2928

Email:                  scoats@riverstonellc.com

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:             Igor Kirman

 Edward J. Lee

Facsimile:            (212) 403-2000

Email(s):              IKirman@WLRK.com

 EJLee@WLRK.com

and

Vinson & Elkins LLP

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Attention:             Trina Chandler

Facsimile:            (713) 615-5088

Email:                  tchandler@velaw.com

if to the Company, to:

Talen Energy Corporation

853 Hamilton Street, Suite 150

Allentown, Pennsylvania 18101

Attention:             General Counsel

Facsimile:            (610) 774-2755

Email(s):              paul.breme@talenenergy.com

 thomas.douglass@talenenergy.com

 

-5-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention:             Andrew Calder

 Sarkis Jebejian, P.C.

 David Beller

Facsimile:            (212) 446-4900

Emails:                 andrew.calder@kirkland.com

 sarkis.jebejian@kirkland.com

 david.beller@kirkland.com

or such other address, facsimile number or electronic mail address as such party
may hereafter specify by like notice to the other parties hereto. All such
notices, requests and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5:00 p.m. in the place
of receipt and such day is a Business Day in the place of receipt. Otherwise,
any such notice, request or communication shall be deemed not to have been
received until the next succeeding Business Day in the place of receipt.

Section 2.2 Governing Law and Jurisdiction.

(a) Each party irrevocably consents to the service of process outside the
territorial jurisdiction of the courts referred to in this Section 2.2 in any
such action or proceeding by mailing copies thereof by registered or certified
United States mail, postage prepaid, return receipt requested, to its address as
specified in or pursuant to this Article II. However, the foregoing shall not
limit the right of a party to effect service of process on the other party by
any other legally available method.

(b) This Agreement will be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. In addition, each of the parties hereto irrevocably agrees
that any legal action or proceeding with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, will
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated hereunder in any court other than the aforesaid
courts. Each of the parties hereto by this Agreement irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement, (i) any claim that
it is not personally subject to the jurisdiction of the above-named courts for
any reason

 

-6-



--------------------------------------------------------------------------------

other than the failure to serve in accordance with Section 2.2(a), (ii) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by the applicable Law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action or proceeding is improper or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

Section 2.3 Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated hereunder are fulfilled to the extent possible.

Section 2.4 Excess Parent Liability.

(a) If and solely to the extent that, pursuant to the terms and conditions of
the Merger Agreement, subject to any limitations contained therein (including
Section 7.3) and in the Guarantee, Parent’s aggregate payment obligation to the
Company for (x) Parent Expense Reimbursement Obligations (for clarity, not to
exceed $10,000,000), if any, if and when payable pursuant to the terms of the
Merger Agreement, plus (y) Parent Collection Expense Obligations (for clarity,
not to exceed $10,000,000), if any, if and when payable pursuant to the terms of
the Merger Agreement, plus (z) the Parent Termination Fee (for clarity, not to
exceed $85,000,000), if any, if and when payable pursuant to the terms of the
Merger Agreement, exceeds $90,000,000, the Company shall be entitled to seek
payment from the Holders, severally and not jointly, in an aggregate amount
equal to the excess, if any, of (i) the sum of clauses (x) through (z) over
(ii) $90,000,000 (the “Excess Payment Amount”) (it being understood that any
payment by any such Holder of any amount of the Excess Payment Amount hereunder
shall be in full satisfaction of any obligation of Parent or any other Person
with respect to such amount under the Merger Agreement, Guarantee or otherwise).
Notwithstanding anything to the contrary contained herein, the Excess Payment
Amount shall not, in the aggregate, exceed $15,000,000; provided, further, that
each Holder’s several (and not joint) maximum liability, if any, under this
Section 2.4(a) shall in all cases be limited to compensatory damages
(irrespective of the form of the claim or action, whether in contract, tort or
otherwise) not in excess of such Holder’s Pro Rata Portion of the Excess Payment
Amount (if any). For purposes of this Agreement, “Pro Rata Portion” means, for
each Holder, the percentage set forth opposite such Holder’s name on Schedule II
hereto. To the extent Parent or Merger Sub is relieved of its applicable
obligations under the Merger Agreement, the Holders shall likewise be relieved
of their applicable obligations hereunder, and the Holders shall be entitled to
the benefit of any defenses, limitations, caps or disclaimers of damages that
may be available to Parent or Merger Sub under the Merger Agreement.

 

-7-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary, each Holder’s Pro Rata Portion of
the Excess Payment Amount, if and to the extent payable pursuant to
Section 2.4(a), shall be the sole and exclusive liability imposed on each such
Holder in connection with any liability of Parent or of any other Person arising
out of or related to the Merger Agreement, the Guarantee, this Agreement (other
than as expressly set forth herein), the Confidentiality Agreement or the Debt
Commitment Letter and/or any of the transactions contemplated thereby, and in no
event shall the Company, its Affiliates, their respective stockholders or
Representatives or any other Person seek, directly or indirectly, to recover
against any of the Holders, or compel any payment by any of the Holders of, any
damages or other payments whatsoever that are, in aggregate, in excess of each
such Holder’s Pro Rata Portion of the Excess Payment Amount, if any. Without
limiting any other limitations of liability for the benefit of the Holders under
this Agreement, the Merger Agreement or the Guarantee, Sections 4(b), 9 and 10
of the Guarantee are hereby expressly incorporated by reference, mutatis
mutandis.

Section 2.5 Remedies. Subject to this Section 2.5 and the terms of the Merger
Agreement, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable damage would occur if any provision of this Agreement
were not performed in accordance with the terms hereof and that, unless this
Agreement has been validly terminated in accordance its terms, the parties
hereto shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement or to enforce specifically the performance of the terms and
provisions hereof in any of the courts referred to in Section 2.2(b), in
addition to any other remedy to which they are entitled at law or in equity, in
each case subject to the terms of the Merger Agreement (including Sections 7.2,
7.3 and 8.9 thereof). Subject to this Section 2.5, each party hereby agrees not
to raise any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches of this Agreement by such party, and
to specifically enforce the terms and provisions of this Agreement to prevent
breaches of, or to enforce compliance with, the covenants and obligations of
such party under this Agreement. Any party seeking an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement shall not be required to provide any bond or other
security in connection with any such order or injunction. The parties hereto
further agree that by seeking the remedies provided for in this Section 2.5, a
party shall not in any respect waive its right to seek any other form of relief
that may be available to a party under this Agreement (including, subject to the
limitations hereof and in the Merger Agreement, monetary damages) in the event
that the remedies provided for in this Section 2.5 are not available or
otherwise are not granted.

Section 2.6 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES HERETO ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREUNDER. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT,
IN THE EVENT OF ANY PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE

 

-8-



--------------------------------------------------------------------------------

OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 2.6.

Section 2.7 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by operation of
Law or otherwise, by any of the parties without the prior written consent of the
other parties; provided, that a Holder may, without the prior written consent of
the Company, assign any or all of its rights and obligations under this
Agreement to one or more of its Affiliates pursuant to a Transfer permitted by
Section 1.3; provided, further, that any assignment pursuant to the foregoing
clause shall not limit or affect such Holder’s obligations under this Agreement
as a primary obligor. This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the parties hereto and their respective successors
and permitted assigns. Any purported assignment not permitted under this
Section 2.7 shall be null and void.

Section 2.8 Counterparts; Section Headings. This Agreement may be executed in
counterparts (each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement) and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered (by electronic communication, facsimile or otherwise) to the other
parties. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be
effective as delivery of a manually executed counterpart of this Agreement. The
article and section headings of this Agreement are for convenience of reference
only and are not to be considered in construing this Agreement.

Section 2.9 Entire Agreement. This Agreement (subject to the terms and
conditions of the Merger Agreement) constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof, and is binding solely
on, and inures solely to the benefit of, the parties hereto and their respective
successors and permitted assigns, and nothing set forth in this Agreement shall
be construed to confer upon or give to any Person other than the Company,
Parent, Merger Sub, Guarantor and each Guarantor Non-Recourse Party (as defined
in the Guarantee), and their respective successors and permitted assigns, any
rights or remedies under or by reason of this Agreement or to confer upon or
give to any Person any rights or remedies against any Person other than the
Holders under or by reason of this Agreement.

Section 2.10 Amendments. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto. No provision of this
Agreement may be waived, discharged or terminated other than by an instrument in
writing signed by the party against whom the enforcement of such waiver,
discharge or termination is sought.

Section 2.11 Termination of Agreement. Except for Section 2.4 (which shall
terminate automatically upon termination of the Guarantee), this Agreement shall
be automatically terminated without further action upon the earliest to occur of
(A) the Effective Time, (B) the termination of the Merger Agreement in
accordance with its terms, (C) a Company Adverse Recommendation Change and
(D) the written agreement of the Holders and the Company to terminate this
Agreement.

 

-9-



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

Talen Energy Corporation By:  

/s/ Paul A. Farr

Name:   Paul A. Farr Title:   President and Chief Executive Officer

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

Raven Power Holdings LLC By:  

/s/ Carl L. Williams

Name:   Carl L. Williams Title:   Authorized Person C/R Energy Jade, LLC By:  

/s/ Carl L. Williams

Name:   Carl L. Williams Title:   Authorized Person Sapphire Power Holdings LLC
By:  

/s/ Carl L. Williams

Name:   Carl L. Williams Title:   Authorized Person

[Signature Page to Support Agreement]